Citation Nr: 1826631	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-04 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a chronic lumbar strain. 

2. Entitlement to an evaluation in excess of 10 percent for a chronic cervical strain. 


REPRESENTATION

Veteran represented by:	Luke D. Wilson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to April 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In April 2018, a videoconference hearing was held with the Veteran as a witness.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   In the April 2018  hearing, the Veteran reported worsening back symptoms.   A review of the record shows that the Veteran's last examination was in November 2015.  In order to ensure that the medical evidence of record best captures his disability picture, a new examination is required to properly evaluate the severity of his back disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403(1997) (noting that an examination must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of the Veteran's service-connected disability).  

The Board notes that under the rating criteria for the Veteran's cervical and lumbar spine conditions, any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237. at Note (1).  Therefore, the examination should check to see if the Veteran's back disabilities cause any associated impairment that can be separately rated. 



Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for a VA back examination to assess the nature and current severity of the Veteran's service-connected lumbar and cervical spine disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  Finally, the examiner should note any associated objective neurological abnormalities that are related to his spine disabilities.  Based on this review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following: 

a) Describe all symptoms of the Veteran's service-connected cervical spine strain, providing findings that would allow for application of the rating criteria under DC 5237. 

b) Describe all symptoms of the Veteran's service-connected lumbar spine strain, providing findings that would allow for application of the rating criteria under DC 5237. 

c) Please list any neurological abnormalities, including numbness and radtiating pain, that are associated with the Veteran's service-connected spinal conditions. 
	
2. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




